      Case 1:20-cv-02419-SHR-EB Document 15 Filed 03/01/21 Page 1 of 11




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KYLE EUGENE GORDON,                    :
    Petitioner                         :
                                       :            No. 1:20-cv-2419
      v.                               :
                                       :            (Judge Rambo)
WARDEN OF                              :
FCI-SCHUYLKILL,                        :
     Respondent                        :

                              MEMORANDUM

      On December 23, 2020, pro se Petitioner Kyle Eugene Gordon (“Petitioner”),

who is currently incarcerated at the Federal Correctional Institution Schuylkill in

Minersville, Pennsylvania (“FCI Schuylkill”), initiated the above-captioned case by

filing a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 (Doc. No.

1) and a memorandum in support thereof (Doc. No. 2). Petitioner challenges the

Bureau of Prisons (“BOP”)’s calculation of his sentence, asserting that he is entitled

to 19 months of prior custody credit and immediate release. Petitioner paid the

requisite filing fee on January 13, 2021. Following an Order to show cause (Doc.

No. 8) and after receiving an extension of time (Doc. Nos. 11, 12), Respondent filed

a response on February 10, 2021 (Doc. No. 13). Petitioner filed a traverse on

February 25, 2021. (Doc. No. 14.) Accordingly, Petitioner’s § 2241 petition is ripe

for disposition.
        Case 1:20-cv-02419-SHR-EB Document 15 Filed 03/01/21 Page 2 of 11




I.      BACKGROUND

        On May 1, 2014, Petitioner was arrested in Chambersburg, Pennsylvania, for

selling heroin. (Doc. No. 13-1 at 3.) He was “returned to state custody as a pending

parole violator from [Pennsylvania] Case Numbers 1517-2006 and 2221-2006.”

(Id.)    On July 23, 2014, while in state custody, Petitioner was charged with

possession with an intent to distribute a controlled substance, criminal use of a

communication facility, possession of a firearm prohibited, and possession of drug

paraphernalia. (Id. at 4.) These charges were ultimately nolle prossed on December

16, 2015 in favor of federal prosecution. (Id.)

        On December 15, 2015, Petitioner appeared before this Court via a writ of

habeas corpus ad prosequendum to make an initial appearance in Case Number 1:15-

cr-264. (Id.) That same day, the United States Marshals Service returned Petitioner

to state authorities. (Id.) On July 27, 2016, Petitioner was again temporarily loaned

to federal authorities via a writ to make an appearance for Case Number 1:15-cr-

264. (Id.) Petitioner was returned to state authorities the same day. (Id.) On June

9, 2017, Petitioner appeared before the undersigned via a writ, and the undersigned

sentenced him to 75 months’ incarceration for conspiracy to distribute heroin and

possession of a firearm in furtherance of drug trafficking. (Id. at 4, 9, 20-21.) The

undersigned ordered that Petitioner’s federal sentence “run consecutive to the

anticipated state parole revocation terms for Case Numbers 1517-2006 and 2221-


                                          2
      Case 1:20-cv-02419-SHR-EB Document 15 Filed 03/01/21 Page 3 of 11




2006.” (Id. at 4, 21.) On June 16, 2017, Petitioner was returned to state custody and

the federal judgment was lodged as a detainer with the Pennsylvania Department of

Corrections. (Id. at 4.)

      On May 15, 2018, the undersigned amended Petitioner’s federal sentence to

order that it run concurrent with Pennsylvania Case Numbers 1517-2006 and 2221-

2006. (Id. at 4, 25-26.) On February 5, 2020, Petitioner was paroled from state

custody to exclusive federal custody pursuant to the detainer. (Id. at 4, 28.)

Petitioner received 1,141 days of credit towards his parole recommitment, from May

1, 2014 through June 15, 2017. (Id. at 4.) The BOP calculated Petitioner’s sentence

based on a 75-month term commencing on June 14, 2017, the date it was imposed,

“thereby granting him a Nunc Pro Tunc, retroactive designation, designating the

state facility for service of the concurrent federal term.” (Id.) Petitioner did not

receive prior custody credit toward his federal sentence because all custodial time

had been credited toward his state term. (Id. at 4-5.) Petitioner’s current projected

release date, with good conduct time, is October 11, 2022. (Id. at 5, 10.)

      In his § 2241 petition, Petitioner maintains that he is entitled to 19 months of

prior custody credit toward his federal sentence. (Doc. No. 1.) He seeks credit from

November 3, 2015 until June 14, 2017. (Id. at 8.) Petitioner asserts that if he

received this credit, he would be entitled to immediate release. (Id.) In his

memorandum in support of his § 2241 petition, he suggests that this time was not


                                          3
      Case 1:20-cv-02419-SHR-EB Document 15 Filed 03/01/21 Page 4 of 11




credited toward his parole violation term. (Doc. No. 2 at 2.) Petitioner filed an

informal administrative remedy seeking such credit on June 12, 2020. (Doc. No. 1

at 14.) His informal remedy was denied. (Id. at 14-15.) Petitioner then submitted a

BP-9, the next level of review, to the Warden, on August 25, 2020; however, it was

rejected for being illegible. (Id. at 16.) Petitioner suggests that he was time-barred

from pursuing further administrative remedies because he did not receive the BP-9

response until September of 2020. (Doc. No. 2 at 2.)

II.   DISCUSSION

      Respondent asserts that Petitioner’s § 2241 petition should be dismissed

because: (1) Petitioner failed to exhaust his administrative remedies; and (2) the BOP

properly computed Petitioner’s sentence. (Doc. No. 13 at 5.) The Court considers

each argument in turn below.

      A.     Exhaustion of Administrative Remedies

      While § 2241 does not contain an explicit statutory exhaustion requirement,

the United States Court of Appeals for the Third Circuit has consistently required a

petitioner to exhaust his administrative remedies before filing a § 2241 petition.

Moscato v. Fed. Bureau of Prisons, 98 F.3d 757, 760 (3d Cir. 1996). Exhaustion is

required “for three reasons: (1) allowing the appropriate agency to develop a factual

record and apply its expertise facilitates judicial review; (2) permitting agencies to

grant the relief requested conserves judicial resources; and (3) providing agencies


                                          4
     Case 1:20-cv-02419-SHR-EB Document 15 Filed 03/01/21 Page 5 of 11




the opportunity to correct their own errors fosters administrative autonomy.” Id. at

761-62 (citing Bradshaw v. Carlson, 682 F.2d 1050, 1052 (3d Cir. 1981)). Thus, “a

federal prisoner who . . . fails to exhaust his administrative remedies because of a

procedural default, and subsequently finds closed all additional avenues of

administrative remedy, cannot secure judicial review of his habeas claim absent a

showing of cause and prejudice.” Id. at 762. Exhaustion, however, is not required

when it would not promote these goals, such as when exhaustion would be futile.

See, e.g., Gambino v. Morris, 134 F.3d 156, 171 (3d Cir. 1998).

      The BOP has a multi-step administrative remedy program allowing an inmate

“to seek formal review of an issue relating to any aspect of his/her own

confinement.” 28 C.F.R. § 542.10(a). First, an inmate should attempt inform

resolution of the issue with the appropriate staff member. Id. § 542.13(b). If

informal resolution is unsuccessful, the inmate may submit a formal written

grievance, using the BP-9 form, to the Warden within twenty (20) calendar days

“following the date on which the basis for the Request occurred.” Id. § 542.14(a).

The Warden is to respond to the request within twenty (20) calendar days. Id.

§ 542.18. An inmate dissatisfied with the Warden’s response may appeal, using the

BP-10 form, “to the appropriate Regional Director within 20 calendar days of the

date the Warden signed the response.” Id. § 542.15(a). Finally, an inmate may

appeal the Regional Director’s response, using the BP-11 form, to the BOP’s


                                         5
       Case 1:20-cv-02419-SHR-EB Document 15 Filed 03/01/21 Page 6 of 11




General Counsel “within 30 calendar days of the date the Regional Director signed

the response.”       Id.    These time limits may be extended “[w]hen the inmate

demonstrates a valid reason for delay.”1 Id.

       The record reflects that Petitioner filed an informal administrative remedy

seeking prior custody credit on June 12, 2020. (Doc. No. 1 at 14.) His informal

remedy was denied. (Id. at 14-15.) Petitioner then submitted a BP-9, the next level

of review, to the Warden, on August 25, 2020; however, it was rejected for being

illegible. (Id. at 16; Doc. No. 13-1 at 34.) Petitioner did not pursue his remedy

further.

       Petitioner suggests that he was time-barred from pursuing his administrative

remedies further because he did not receive the BP-9 response until September 10,

2020, past the deadline for receiving a response. (Doc. No. 14 at 1.) However, the

administrative remedy program explicitly provides that “[i]f the inmate does not

receive a response within the time allotted for reply, including extension, the inmate

may consider the absence of a response to be a denial at that level.” 28 C.F.R.

§ 542.18. Thus, if Petitioner had not received a response to his BP-9 within twenty

(20) days of August 25, 2020, he was entitled to consider it denied and continue to


1
  Valid reasons for delay include, but are not limited to: “an extended period in-transit during
which the inmate was separated from documents needed to prepare the Request or Appeal; an
extended period of time during which the inmate was physically incapable of preparing a Request
or Appeal; an unusually long period taken for informal resolution attempts; indication by an
inmate, verified by staff, that a response to the inmate’s request for copies of dispositions requested
under § 542.19 . . . was delayed.” 28 C.F.R. § 542.14(b).
                                                  6
       Case 1:20-cv-02419-SHR-EB Document 15 Filed 03/01/21 Page 7 of 11




pursue his remedies by appealing to the Regional Director. Nothing in the record,

however, suggests that Petitioner did so. 2 Moreover, even if Petitioner thought

further pursuit would be futile, “[c]ourts in the Middle District of Pennsylvania have

consistently held that ‘exhaustion of administrative remedies is not rendered futile

simply because a prisoner anticipates he will be unsuccessful in his administrative

appeals.’” Ross v. Martinez, No. 4:09-cv-1770, 2009 WL 4573686, at *3 (M.D. Pa.

Dec. 1, 2009) (quoting Malvestuto v. Martinez, No. 1:09-cv-1339, 2009 WL

2876883, at *3 (M.D. Pa. Sept. 1, 2009)); see also Suarez-Sanchez v. Lane, No. 4:18-

cv-1431, 2019 WL 1645231, at *3-4 (M.D. Pa. Mar. 5, 2019) (concluding that

petitioner’s § 2241 petition was subject to dismissal for failure to exhaust because

the petitioner “never fully and properly appealed [his] grievance because he

apparently deemed the grievance process to be a waste of time”), Report and

Recommendation adopted, 2019 WL 1620339 (Apr. 16, 2019). Thus, the Court

agrees with Respondent that Petitioner’s § 2241 petition must be dismissed for




2
  The Court recognizes that the Third Circuit recently held that “as soon as a prison fails to respond
to a properly submitted grievance or appeal within the time limits prescribed by its own policies,
it has made its administrative remedies unavailable.” Shifflett v. Korszniak, 934 F.3d 356, 365 (3d
Cir. 2019). Subsequently, the Third Circuit concluded, in a civil rights action filed by a federal
inmate, that the inmate had fully discharged the exhaustion requirement when a staff member
failed to respond to his requests for informal resolution. See Millhouse v. Heath, 815 F. App’x
628, 631 (3d Cir. 2020). The Third Circuit explicitly noted that the “regulatory presumption that
a non-response acts as a denial, [as set forth in] 28 C.F.R. § 542.18, [does not] apply to informal
resolution.” Id. Thus, even if Petitioner did not receive a response to his BP-9 until more than
twenty (20) days had passed, such a non-response would entitle him to deem it denied, which
“would trigger additional exhaustion obligations.” Id.
                                                  7
      Case 1:20-cv-02419-SHR-EB Document 15 Filed 03/01/21 Page 8 of 11




failure to exhaust his administrative remedies. Nevertheless, the Court will address

the merits of his petition below.

      B.     Computation of Petitioner’s Sentence

      The Attorney General is responsible for computing federal sentences for all

federal offenses committed after November 1, 1987. 18 U.S.C. § 3585; United

States v. Wilson, 503 U.S. 329, 331-32 (1992). The Attorney General has delegated

this authority to the Director of the BOP. 28 C.F.R. § 0.96. The process of

computing a federal sentence is governed by 18 U.S.C. § 3585 and consists of two

(2) steps: (1) a determination of the date on which the federal sentence commences,

and (2) consideration of any credit to which the inmate may be entitled. See

Chambers v. Holland, 920 F. Supp. 618, 621 (M.D. Pa. 1996).

      With respect to the date on which a federal sentence commences, section

3585(a) provides that the sentence commences “on the date the defendant is received

in custody awaiting transportation to, or arrives voluntarily to commence service of

sentence at, the official detention facility at which the sentence is to be served.” 18

U.S.C. § 3585(a). A federal sentence cannot commence earlier than the date on

which it was imposed. See Rashid v. Quintana, 372 F. App’x 260, 262 (3d Cir.

2010) (citing United States v. Labeille-Soto, 163 F.3d 93, 98 (2d Cir. 1998)). Here,

the BOP calculated Petitioner’s sentence as commencing on June 14, 2017, the date

it was imposed, thereby granting him a nunc pro tunc retroactive designation


                                          8
      Case 1:20-cv-02419-SHR-EB Document 15 Filed 03/01/21 Page 9 of 11




consistent with the undersigned’s intent when Petitioner’s federal sentence was

amended to be concurrent with his state term. (Doc. No. 13-1 at 4.); see Prescod,

Jr. v. Schuylkill, 630 F. App’x 144, 147 (3d Cir. 2015).

          As noted supra, Petitioner seeks 19 months of prior custody credit, from

November 3, 2015 until June 14, 2017. Credit for time spent in custody prior to the

commencement of a federal sentence is controlled by 18 U.S.C. § 3585(b), which

states:

          A defendant shall be given credit toward the service of a term of
          imprisonment for any time he has spent in official detention prior to the
          date the sentence commences-

             (1) as a result of the offense for which the sentence was imposed;
             or

             (2) as a result of any other charge for which the defendant was
             arrested after the commission of the offense for which the
             sentence was imposed;

          that has not been credited against another sentence.

18 U.S.C. § 3585(b).

          When two (2) different sovereigns have custody of a criminal defendant over

time, the general rule is that the sovereign who acquires custody first in time has

primary jurisdiction over the defendant. See Chambers, 920 F. Supp. at 622. Thus,

“[p]roducing a state prisoner under writ of habeas corpus ad prosequendum to

answer federal charges does not relinquish state custody.” Id. Therefore,



                                             9
     Case 1:20-cv-02419-SHR-EB Document 15 Filed 03/01/21 Page 10 of 11




       [t]ime spent in custody under a writ of habeas corpus from non-federal
      custody will not in and of itself be considered for the purpose of
      crediting sentence time. The primary reason for ‘writ’ custody is not
      the federal charge. The federal court merely ‘borrows’ the prisoner
      under the provisions of the writ for secondary custody.

Hester v. Lane, No. 3:18-cv-936, 2019 WL 5692769, at *2 (M.D. Pa. Nov. 4, 2019)

(quoting BOP Program Statement 588.28, Sentence Computation Manual).

      Here, during the period for which Petitioner seeks prior custody credit, he was

in state custody and was borrowed from that custody by the United States Marshals

Service via a writ of habeas corpus ad prosequendum to appear before this Court for

his federal charges. Moreover, Petitioner received 1,141 days of credit toward his

parole violation term, from May 1, 2014 (the day of his arrest), through June 15,

2017. (Doc. No. 13-1 at 4.) Thus, because that time was credited toward Petitioner’s

state sentence, he cannot now again receive credit for the period from November 3,

2015 through June 14, 2017 toward his federal sentence. See 18 U.S.C. § 3585(b);

Wilson, 503 U.S. at 337 (noting that “Congress made clear that a defendant could

not receive double credit for his detention time”).

      In his traverse, Petitioner argues that he is entitled to his credit because the

undersigned ordered that he have a “fully concurrent sentence.” (Doc. No. 14 at 2.)

He asserts that because of this, “credit should start from [the] indictment date,

Nov[ember] 3, 2015.” (Id.) However, as noted supra, a federal sentence cannot

commence earlier than the date on which it was imposed. See Rashid, 372 F. App’x


                                         10
       Case 1:20-cv-02419-SHR-EB Document 15 Filed 03/01/21 Page 11 of 11




at 262 (citing Labeille-Soto, 163 F.3d at 98). Moreover, although Petitioner asserts

that it is irrelevant that he received credit towards his parole violation because his

federal sentence was run concurrently (Doc. No. 14 at 2), Petitioner cannot receive

double credit for his time in detention between November 3, 2015 and June 14, 2017.

See Wilson, 503 U.S. at 337. Petitioner, therefore, is not entitled to the credit that he

seeks toward his federal sentence.

III.    CONCLUSION

        Based on the foregoing, Petitioner’s petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241 (Doc. No. 1) will be denied. An appropriate Order

follows.

                                         /s Sylvia H. Rambo
                                         United States District Judge

Dated: March 1, 2021




                                           11
